ORDER
DAVID L. QUATRELLA, formerly of SHELTON, CONNECTICUT, who was admitted to the bar of this State in 1981, having pleaded guilty in the United States District Court for the District of Connecticut to conspiracy to commit wire fraud in violation of 18 U.S.C. § 371 and 18 U.S.C. § 1343, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), DAVID L. QUATRELLA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID L. QUATRELLA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID L. QUATRELLA comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.